Cook, J.,
concurring in part and dissenting in part. I agree with the majority that a public reprimand is the appropriate sanction for Judge Medley’s conduct. Unlike the majority, however, I would also reprimand Judge Medley for the actions alleged in Count I of the relator’s complaint. The record establishes that Judge Medley telephoned Burns at the police station and spoke to him about the events leading to Burns’s arrest. Judge Medley then released Burns on a recognizance bond without discussing the matter with either the prosecutor or the arresting officer. This ex parte contact violated Canon 3(B)(7) of the Code of Judicial Conduct (judge shall not initiate, receive, permit, or consider communications made to the judge outside the presence of the parties or their representatives concerning a pending or impending proceeding) and also warrants a public reprimand.
Moyer, C.J., concurs in the foregoing opinion.